 



Exhibit 10.18G
SIXTH AMENDMENT TO THE
BASIC LEASE INFORMATION AND
CANYON PARK TECHNOLOGY CENTER
OFFICE BUILDING LEASE AGREEMENT
     This Sixth Amendment (this “Sixth Amendment”) to the Canyon Park Technology
Center Office Building Lease Agreement and the Basic Lease Information
pertaining thereto dated as of May 9, 2003, as amended (the “Lease”), is entered
into effective for all purposes as of January 11, 2008, by and between
TCU-CANYON PARK, successor in interest to TCU PROPERTIES I, LLC, a Utah limited
liability company (“Landlord”), and Omniture, Inc., a Delaware corporation
(“Tenant”), having an office at 550 East Timpanogos Circle, Orem, Utah 84097.
Recitals
     A. Landlord and Tenant are parties to the Lease, together with the First,
Second, Third, Fourth and Fifth Amendments to the Lease, for certain office
space in Canyon Park Technology Center (“CPTC”) in Orem, Utah, defined in the
Lease as the “Premises.”
     B. Tenant has reconfigured the bathrooms and installed showers in the
basement (G02) of the Premises, and Landlord has agreed to permit such
improvements upon the terms and conditions set forth herein below.
Agreement
     Therefore, Landlord and Tenant agree as follows:

  1.   Tenant Improvements in Basement of G02 Premises. Landlord and Tenant
hereby acknowledge and agree that Tenant has constructed, installed, and
furnished showers in the basement of the Premises and reconfigure the basement
bathroom(s) according to the terms and conditions hereof (the “Tenant
Improvements”), and that Landlord hereby consents to the same. The Tenant
Improvements were done in compliance with the floor plan(s) attached hereto as
Exhibit A and incorporated herein by this reference. Landlord hereby
acknowledges and agrees that the Tenant Improvements met the Canyon Park
Building Standards and that the Tenant Improvements were completed in compliance
with the provisions of the Lease, including without limitation Section 9 of the
Lease. The Tenant Improvements were constructed and finished by Landlord’s
contractor, Natural Builders, or such other contractor/subcontractors designated
by Landlord.     2.   Tenant Improvement Allowance. Landlord shall provide
Tenant with a Tenant Improvement Allowance of one third (1/3rd) of the total
cost of the

 



--------------------------------------------------------------------------------



 



      bathroom reconfiguration and installation of showers, up to a maximum
amount of $25,000.00, for the Tenant Improvements which were constructed as
described in this Sixth Amendment (the “Tenant Improvement Allowance”). Tenant
shall be responsible and pay all costs incurred in connection with the Tenant
Improvements which exceed the Tenant Improvement Allowance, including without
limitation the costs of labor and materials. Tenant acknowledges and agrees that
neither Landlord nor any of Landlord’s representatives have represented or
warranted that the Tenant Improvement Allowance shall be sufficient to pay for
all of the Tenant Improvements constructed as described herein. Tenant
acknowledges and agrees that it is likely that the total costs of the Tenant
Improvements shall exceed the Tenant Improvement Allowance.

  3.   Plans, Specifications and Permits. Tenant and Landlord acknowledge and
agree that the Tenant Improvements were constructed according to the attached
floor plan(s), which floor plan(s) was approved by Landlord. [Landlord shall
arrange for the architect/engineer to transfer said floor plans into blueprints
for submission to the City of Orem Building and Development Department for
issuance of building Permit(s) and shall submit the same to the City of Orem for
permit.     4.   Amounts Spent by Tenant for Improvements. Tenant hereby
acknowledges and agrees that all amounts it has spent to improve and/or repair
all of the Premises prior to the effective date of this Sixth Amendment are
non-refundable. The Landlord is not responsible in any way for reimbursing
Tenant for any such amounts.     5.   As-Is Condition. Tenant accepts the
Premises added under this Sixth Amendment in its existing, “as-is” condition,
except for any Tenant Improvements as outlined above, and acknowledges and
agrees that Landlord shall provide no funds for Tenant Improvements with respect
to such additional Premises except as provided for herein.     6.   Restoration
Responsibility. With regard to Tenant’s responsibility, at Landlord’s option, to
restore the Premises to its original condition as set forth in Section 9 of the
Lease and Section 8 of the 5th Amendment, Landlord and Tenant hereby acknowledge
and agree that notwithstanding the said restoration requirement and any similar
requirements set forth in the Lease, Landlord shall not require and Tenant shall
not be required to restore the Tenant Improvements made to the G02 basement
bathrooms and addition of showers hereunder to the condition the said area was
in prior to Tenant requesting said improvements; provided, however, that the
restoration obligation of Tenant under the Lease shall continue in full force
and effect for all other portions of the Premises and all other existing and
future Tenant Improvements.

2



--------------------------------------------------------------------------------



 



  7.   Same Terms. Except as amended herein, all other terms and conditions of
the Lease, as previously amended, shall remain in full force and effect.

            TENANT:

OMNITURE, INC.
      By:   /s/ Michael S Herring         Name:   Mike Herring        Title:  
Chief Financial Officer        TCU PROPERTIES I, LLC
      By:   Canyon Park Management
Company, Inc., its Manager            By:   /s/ Allen Finlinson         Name:  
Allen Finlinson        Title:   Vice President   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Floor Plans
[INTENTIONALLY OMITTED]

 